Citation Nr: 0819787	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.
This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office that 
denied the veteran's claims for a service connection for 
tinnitus and bilateral hearing loss.


FINDINGS OF FACT

The veteran's bilateral hearing loss and tinnitus first 
manifested many years after his separation from service and 
are not related to his service or to any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of those 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran contends that he has bilateral hearing loss and 
tinnitus that was caused by noise exposure incurred during 
active service.  The record establishes that the veteran 
served as armor reconnaissance specialist and was awarded the 
National Defense Service Medal, the Vietnam Service Medal 
with one Bronze Service Star, and Republic of Vietnam 
Campaign Medal with 60 device.  Additionally, the veteran has 
reported that he was subjected to acoustic trauma from the 
tanks and artillery divisions in which he served in Vietnam.  
As the veteran is competent to state that he experienced 
noise exposure in service, the Board accepts his statements 
as evidence that the claimed noise exposure did occur, and 
concludes that it is likely that the veteran was exposed to 
some acoustic trauma while on active duty.

The veteran's exposure to acoustic trauma supports his 
contention of the incurrence of hearing loss and tinnitus in 
service.  However, in order to establish service connection, 
there still needs to be a medical nexus linking a current 
disability to the in-service injury.

The veteran's service medical records are void of any 
complaints, symptoms, diagnoses, or treatment attributable to 
bilateral hearing loss or tinnitus.  On examination prior to 
entering service, the veteran underwent an audiological 
evaluation, the results of which, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
0
5
10
5
5

Those results do not qualify as a hearing loss disability 
under VA standards.  38 C.F.R. § 3.385 (2007).  Clinical 
evaluation during service was otherwise negative for any 
hearing abnormalities, and the veteran did not complain of 
hearing problems, ringing in the ears, or other symptoms 
associated with hearing loss or tinnitus.  Audiological 
evaluation at the time of his separation from service yielded 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
15
LEFT
5
5
10
--
20

Those results also do not demonstrate hearing loss disability 
under VA standards.  38 C.F.R. § 3.385 (2007).  The record 
also does not show any complaints, diagnoses, or treatment 
with respect to hearing loss or tinnitus within one year 
after the veteran's separation from service.  Thus the Board 
finds that chronicity of in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
tinnitus.  38 C.F.R. § 3.303(b).  

Post-service clinical evidence of record includes 
comprehensive wellness examinations administered by the 
veteran's civilian employer, which are dated from October 
1996 to August 2004.  Those examinations show that in October 
1996, the veteran was found to have mild mid-to-high 
frequency hearing loss bilaterally.  Nevertheless, on a 
subsequent hearing test conducted in April 1999, the 
veteran's hearing was assessed to be within normal limits.  
However, the results of a May 2000 hearing tests again showed 
some high frequency hearing loss in both ears.  
Significantly, however, no mention was made of a relationship 
between the veteran's hearing loss and his military service.

Other private medical records dated from July 2004 to 
February 2006 reflect that in July 2004, the veteran reported 
experiencing a high-pitched ringing sound in both ears for 
the past month.  The veteran described the ringing as 
"pretty constant" during the day and at night, but added 
that it had gotten progressively worse over time.  As to his 
medical history, the veteran reported mild hearing loss that 
was diagnosed during a wellness examination administered by 
his civilian employer.  Clinical evaluation revealed normal 
tympanic membranes.  On the basis of the veteran's reports 
and the physical examination, the private physician concluded 
that the veteran had tinnitus, which was possibly secondary 
to hearing loss and for which there was no good treatment.  
The physician did not opine, however, as to whether the 
veteran's tinnitus was related to his active service.

Later that month, the veteran underwent a follow-up 
examination by a private nurse practitioner.  At that time, 
the veteran complained of progressively worsening hearing 
loss over a period of at least 10 years.  He further stated 
that he had experienced consistent ringing in his ears over 
the previous month, which was worse in his right ear than in 
his left.  The veteran also reported a family history of 
hearing loss on his father's side.  Audiological evaluation 
showed normal hearing from 250 to 1000 Hertz bilaterally, 
with mild to moderate sensorineural hearing loss at 
frequencies above 1500 Hertz.  Speech recognition thresholds 
were 15 bilaterally, with 88 percent word discrimination in 
the right ear and 96 percent in the left ear.  Type A 
tympanograms showed normal middle ear pressure bilaterally 
with no phonetically balanced rollover.  The nurse 
practitioner concluded that the veteran had tinnitus and 
sensorineural hearing loss, for which she recommended removal 
of cerumen from his ears, use of hearing protection, and 
hearings aids.  The nurse practitioner did not relate the 
veteran's hearing difficulties to service.

VA medical records dated from February 2002 to July 2006 show 
that in November 2005, the veteran sought treatment for 
ringing in his ears.  He reported that that he had 
experienced that problem since April and had previously 
sought treatment with a private specialist, but had been told 
nothing could be done about it.  

The veteran underwent a VA audiological examination in 
October 2007, at which time he reported hearing loss and 
"constant ringing" in his ears bilaterally.  While the 
veteran indicated that his tinnitus had been "constant" 
over the last four years, he now claimed that he had 
experienced intermittent ringing in his ears ever since 
leaving service.  He denied any post-service occupational or 
recreational noise exposure and, in a departure from his July 
2004 private audiological evaluation, also denied any family 
history of hearing loss or other ear problems.

Type A tympanograms revealed normal middle ear pressure and 
compliance bilaterally.   Based upon the veteran's 
statements, the physical examination, and a review of the 
claims folder, the VA examiner determined that the veteran 
had normal to severe bilateral sensorineural hearing loss and 
bilateral tinnitus that was less likely than not related to 
in-service noise exposure.  As grounds for the opinion, the 
VA examiner noted that the veteran's hearing was demonstrated 
to fall within normal limits at the time of his separation 
from service, and that the first clinical evidence of mild 
mid to high frequency bilateral sensorineural hearing loss 
was dated in October 1996, more than 25 years after he left 
the military.  Additionally, the VA examiner observed that 
the veteran did not complain of ringing in his ears until 
July 2004, more than 32 years after his discharge from 
service.  For those reasons, the examiner concluded that the 
clinical evidence of record overall did not establish a 
relationship between the veteran's current hearing problems 
and his period of active service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the October 2007 VA opinion is the most 
probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of the veteran 
and claims folder.  A rationale was provided for the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the veteran's 
history, and the thoroughness and detail of the opinion).  In 
placing great weight on the October 2007 opinion, the Board 
notes that in addition to a detailed medical examination, 
there was a complete review of the veteran's claims folder.  
Additionally, there are no other contrary competent medical 
opinions of record.  Thus, the Board finds that an additional 
VA examination is not required with respect to this claim.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current complaints of bilateral hearing loss and 
tinnitus.  In addition, neither hearing loss nor tinnitus was 
diagnosed within one year of separation, so service 
connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he has bilateral hearing loss and 
tinnitus that is related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142  
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about the symptoms that he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first clinical evidence of hearing 
loss of record is dated in October 1996, more than 25 years 
after the veteran's separation from service.  Moreover, 
tinnitus was not diagnosed until July 2004, more than 33 
years after the veteran left service.  Further, while the 
veteran, at the time of his October 2007 VA examination, 
reported experiencing hearing loss and intermittent episodes 
of head noise since shortly after his separation from 
service, that account is contradicted by the veteran's prior 
statements, dated in July 2004, in which he indicated that 
his hearing loss had its onset approximately 10 years earlier 
and that he had first noticed ringing in his ears within the 
past month.

In view of the lengthy period without complaints, diagnoses, 
or treatment related to tinnitus, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's tinnitus 
developed in service.  Therefore, the Board concludes that 
tinnitus was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2006 and August 
2006, a rating decision in September 2006, and a statement of 
the case in May 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


